Citation Nr: 1119863	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  97-12 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a psychiatric disability, other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran had active service from January 25, 1980, to June 13, 1980.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a rating decision of the Milwaukee, Wisconsin Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the benefit sought on appeal.

The issue was previously before the Board in March 2000 and February 2007, at which times it was remanded for additional development.

In a September 2009 decision, the Board denied service connection for a psychiatric disability other than PTSD.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  The parties submitted an undated Joint Motion for Partial Remand (Joint Motion).  By order dated in May 2010, the Court granted the Joint Motion and remanded the matter for compliance with its instructions.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Joint Motion notes that the Board's September 2009 decision found that favorable medical opinions dated in March and May 2006 were less than probative because they were based on an inaccurate factual premise.  The Joint Motion notes that the Board found that there was no documented evidence that the Veteran experienced traumatic events in service, was hit in the head during service, or had symptoms of a psychiatric disability in service.  The Joint Motion notes that the Board found that the Veteran's reported medical history lacked credibility because there was no documented evidence to corroborate his statements.  

Subsequent to the Court's order, the Veteran submitted additional medical evidence.  In a December 2010 statement, the writer of the March 2006 medical opinion, the Veteran's treating VA psychiatrist, related that the way the Veteran had repeated his paranoid description of boot camp had remained very consistent over the years and was very strong evidence of the illness developing in the military.  She noted that the Veteran was essentially repeating a delusion, which she said was an idea that becomes extremely fixed but was not real.  

In a February 2011 statement, a private psychologist stated that the Veteran's delusions were, by definition, an inaccurate factual premise, as stated in the Board's September 2009 decision, and consistent with the lack of supporting documentation.  She additionally stated that they were also an accurate clinical premise that may be used to approximate the time frame of the onset of the Veteran's psychotic disorder.  She stated that many individuals who develop psychotic disorders report episodes of perceived trauma occurring just prior to the onset of symptoms.  

These recently submitted medical opinions assert, in essence, that the military content of the Veteran's post-service delusions show that his psychiatric disability began during active duty.  These medical opinions constitute alternate evidence which "indicates" that the Veteran's psychiatric disability, other than PTSD, "may be associated" with military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, the medical opinions warrant a VA examination to determine whether the military content of the Veteran's post-service delusions show that his psychiatric disability, other than PTSD, began during active duty, in light of the fact that the record is negative for inservice complaints, symptoms, findings or diagnoses of a psychiatric disability.  


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any psychiatric disability, other than PTSD, that may be present.  The claims file must be made available to the examiner.

Following a review of the relevant medical evidence in the claims file, the medical history, and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any current psychiatric disability, other than PTSD, was caused or aggravated by the Veteran's active duty.  The examiner is requested to provide a rationale for any opinion expressed.  

The examiner is specifically requested to address the December 2010 and February 2011 medical opinions that state, in essence, that the military content of the Veteran's post-service delusions shows that his psychiatric disability began during active duty.  

2.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


